UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :         19cv10351 (DLC)
JAMAL OTHMAN,                          :
                                       :               ORDER
                         Plaintiff,    :
               -v-                     :
                                       :
THE CITY OF NEW YORK, FORMER           :
COMMISIONER RET. GENERAL LOREE SUTTON, :
in her individual capacity, ASSISTANT :
COMMISSIONER JASON PARKER, in his      :
individual capacity,                   :
                         Defendants.   :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     IT IS HEREBY ORDERED that the in-person conference

scheduled for June 5, 2020 at 10:30 a.m. is rescheduled to June

5, 2020 at 2:00 p.m.

      IT IS FURTHER ORDERED that the conference will be held

telephonically.   The parties shall use the following dial-in

instructions for the telephone conference:

          Dial-in: 888-363-4749

          Access code: 4324948

The attorneys who will serve as principal trial counsel must

participate in this telephone conference.
     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.


Dated:    New York, New York
          March 19, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                2
